Citation Nr: 0636217	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which increased the disability rating 
for the veteran's service-connected PTSD to 50 percent 
disabling.  

The Board notes that the veteran withdrew his appeal of an 
October 1999 rating decision which granted a 30 percent 
rating for PTSD.  Following the appeal of this matter to the 
Board, which remanded the matter for further development in 
April 2001, the RO in the February 2003 rating granted a 
temporary total disability rating pursuant to a September 
2002 claim for such benefits, effective from August 16, 2002 
to October 1, 2002, with a 50 percent rating assigned 
effective thereafter.  Subsequent to this rating action, the 
veteran submitted a signed statement dated in February 2003 
stating that the February 2003 rating satisfied his appeal on 
all issues.  Thus the appeal from the October 1999 rating has 
been withdrawn from appellate status.  However, shortly after 
withdrawing this appeal, the veteran then filed a notice of 
disagreement with the February 2003 rating in April 2003.  
Thus it is the February 2003 rating decision that is 
currently before the Board.  


FINDING OF FACT

The veteran's service-connected PTSD is currently shown to be 
manifested by such as symptoms as sleep difficulties, 
nervousness, irritability, tension, exaggerated startle 
response, fearfulness, nightmares, intrusive thoughts and 
most recent Global Assessment of Functioning (GAF) scores 
attributable to PTSD of 55 to 60 and has been found by 
medical evidence to only cause occupational and social 
impairment with reduced reliability and productivity due to 
his PTSD symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent disabling 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.132; 38 C.F.R. § 4.130; Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
September 2002.  After assigning a 50 percent rating for PTSD 
in February 2003, the RO provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating in two letters sent in June 2006, and 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA, Social Security and private records 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent psychiatric 
examination report of March 2005 provides a recent assessment 
of the veteran's condition based on examination of the 
veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of the 
type of evidence necessary to establish an earlier effective 
date in a June 2006 letter.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).



II.  Increased Rating

Service connection for PTSD was granted by the Board in a 
July 1998 decision and the RO implemented the Board's 
decision in a September 1998 rating decision, assigning a 10 
percent rating.  An October 1999 rating increased the rating 
to 30 percent for PTSD.  The veteran appealed this rating, 
and also filed a claim for an increased rating to include a 
temporary 100 percent rating in September 2002.  While the 
matter remained on appeal, the RO granted a 50 percent rating 
in a February 2003 rating decision that also awarded a 
temporary total disability rating for a period of 
hospitalization over 21 days from August to October 2002.  
Thereafter the veteran withdrew his appeal of the October 
1999 rating in a document signed and dated in February 2002 
and received by the RO in February 2002.  Subsequent to this 
withdrawal, he appealed the February 2003 rating decision 
that assigned the 50 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran filed the current claim on appeal in September 
2002.  Prior to this claim the veteran had undergone VA 
examinations for his PTSD in June 1999 and in June 2001.  
Findings from these examinations were addressed in detail by 
the examiner in a June 2003.

Among the evidence submitted in conjunction with this claim 
were treatment records from 2002.  These include treatment 
records from May 2002 in which he was noted to have a 
diagnosis of PTSD.  His main complaints were of not sleeping 
well for the past couple of weeks.  He was treated with 
Ambien which put him to sleep but he woke up a few hours 
later.  A July 2002 psychiatric outpatient treatment record 
revealed the veteran was again requesting medications for 
sleep as Ambien was not working.  He had trouble going to 
sleep and staying asleep.  He was alert and oriented times 
three.  His thought content and speech were clear and goal 
directed.  His mood was euthymic with congruent affect.  He 
denied suicidal or homicidal ideation, paranoia or 
hallucinations at present.  His GAF was 55.  

In August 2002 the veteran was admitted to the psychiatric 
hospital with a diagnosis of PTSD and schizoaffective 
disorder.  He reported not sleeping or eating, having 
nightmares, flashbacks and wanted to kill himself.  He was 
very agitated and could not sit still.  His clothes were not 
clean which was unusual for him.  He said he was hearing 
voices all the time.  He was alert and aware he was at the 
VA, and thought he needed to be there because his nerves were 
"gone."  His mood was anxious and suspicious.  His affect 
was blunted and eye contact was marginal.  He was diagnosed 
with PTSD and exacerbations of symptoms with nightmares, 
flashbacks, insomnia, not eating, auditory hallucinations and 
suicidal ideations with one prior attempt with a gun.  His 
GAF on admission was 40.  On discharge in September 2002 his 
GAF was 60-70.  He was diagnosed with schizoaffective 
disorder with depression and PTSD.    

The report of a January 2003 VA examination noted that the 
preceding June 2001 VA examination had been deemed inadequate 
and the current examination was for the purpose of addressing 
questions not covered by the prior examination.  The examiner 
was to ascertain whether the veteran had other psychiatric 
disorders in addition to PTSD and to differentiate the 
symptoms from the PTSD symptoms.  The previous examination of 
June 2001 was noted to have listed the subjective complaints 
as pain, depression, nightmares, feeling panicky and feeling 
estranged from others.  No period of remission from these 
symptoms was noted and the veteran had felt he was not 
improving.  

At the time of the earlier examination, he denied problems 
with substance abuse and violence, but endorsed some suicidal 
ideation as well as auditory hallucinations, obsessive 
behaviors, poor impulse control, decreased concentration, 
flashbacks, panic, sleep disturbance and exaggerated startle 
response.  His diagnosis had been listed as PTSD, chronic and 
GAF had been 45.  

As the most recent examination of June 2001 was considered 
inadequate, the examiner reviewed the examination report 
prior to June 2001 which was dated in June 1999.  This 
earlier examination had reported the veteran as working three 
days a week in incentive therapy and compensated work 
program.  He had been noted to be a loner, spending most of 
his time with a girlfriend.  During the earlier examination 
he had been angry and anxious with a history of auditory 
hallucinations noted.  He had also had concrete thinking, 
poor concentration, poor memory, poor insight, intrusive 
thoughts of combat, diminished interest in significant 
activities, restricted range of affect, feelings of 
detachment from others, sleep disturbance, irritability, 
psychomotor agitation, bouts of confusion, indecisiveness, 
crying spells, dissatisfaction, reduced motivation, 
anhedonia, and feelings of emptiness, hopelessness and 
uselessness.  At the time of the June 1999 examination, he 
met the criteria for PTSD, mild and delayed.  It was noted 
that there had been relatively long periods of very good 
adjustment.  Social impairment had been deemed to be mild.  
In addition to PTSD, a diagnosis of major depression, 
recurrent, severe with psychotic symptoms was assigned, 
although this disorder was deemed to be in partial remission.  
GAF was 55 in the 1999 VA examination.  

Among the medical history since the 1999 VA examination, the 
veteran had continued in the care of the VA medical center.  
His treatment included outpatient with medication management 
and group therapy for PTSD.  During the course of his 
outpatient therapy, he consistently complained of problems 
with his sleep.  At times, his sleep problems had been 
associated with thoughts of Vietnams and nightmares of 
Vietnam.  In addition he had complained of intrusive thoughts 
about Vietnam during the day.  Some avoidance of Vietnam 
related discussion was noted in that he changed the subject 
or left the room when someone brought it up.  

During an appointment with psychiatry in July 1999, it was 
noted that while he had other problems, his difficulty in 
dealing with Vietnam was more upsetting for him than he was 
willing to admit.  During outpatient sessions, he had been 
noted to have very little social life.  He had three 
inpatient hospitalizations since the examination in 1999.  He 
was admitted in May 2000 with an increase in symptoms of 
schizoaffective disorder but also complained of PTSD 
symptoms.  During this admission he had been anxious and 
confused.  He also complained of auditory hallucinations, 
crying spells, forgetfulness, decreased sleep and suicidal 
ideation.  He was discharged in June 2001 with diagnoses of 
schizoaffective disorder depressed type and PTSD by history.  
He was noted to have been hospitalized again in December 2000 
with symptoms of poor sleep, auditory hallucinations, 
restlessness and some paranoid ideation with a GAF of 60 and 
was discharged in January 2001 with a diagnosis of 
schizoaffective disorder and PTSD with GAF on discharge of 
61-70.  His third hospitalization was noted to have been in 
August 2002 with symptoms of decreased sleep, suicidal 
ideation, agitation, auditory hallucinations, poor appetite 
along with nightmares and flashbacks about Vietnam.  After 
being stabilized he was noted to have been discharged in 
September 2002 with the discharge diagnoses again 
schizoaffective disorder depressed type, and PTSD, with GAF 
at 60.  

The veteran's psychosocial adjustment since the 1999 
examination had continued to be about the same.  He reported 
intrusive thoughts of Vietnam daily and reported having 
nightmares about once a week or two about Vietnam.  When in a 
nightmare, he would wake up in a sweat and was frightened and 
paranoid.  He reported exaggerated startle response and a 
general feeling of autonomic hyper arousal.  He also 
indicated that he was very irritable and generally avoided 
people because they get on his nerves and he "goes off on 
them."  As such he reported feeling nervous and paranoid 
most of the time.  He had a fear of getting lost so he never 
goes anywhere alone.  He reported that he feels very stressed 
by even the simplest things in life.  He continued to report 
that he hears voices and they sometimes tell him to harm 
himself.  He indicated he would always go to the hospital 
when this happened.  He reported periodic thoughts of harming 
himself because of intrusive thoughts of Vietnam.  He said 
his mood was up and down.  Sometimes he would feel pretty 
happy but other times felt depressed.  When he was down, he 
experienced anhedonia, increased social isolation, 
irritability, crying spells and feelings of hopelessness and 
helplessness.  He continued to complain of poor sleep, 
although he did admit that medication improved his sleep 
somewhat.  He reported occasional periods of racing thoughts 
at night with "jittery" mood and associated severe insomnia 
with inability to sleep at all over a period of 24 hours.  
Since the 1999 examination he continued to participate in the 
compensated work therapy and apparently also worked as a 
grocery bagger for a period of time but was not able to 
maintain this job.  He denied any history of legal problems 
since his last examination.  He denied any history of 
substance abuse or assaultiveness.  

Mental status examination revealed him to be appropriately 
dressed with adequate grooming and hygiene.  He was 
cooperative and attempted to answer all questions with 
appropriate elaboration.  His speech was unremarkable.  
Initially he was cheerful and relaxed but as the interview 
progressed he became mildly agitated at times.  His mood was 
generally euthymic but affect was somewhat labile.  He was 
alert and fully oriented.  Attention and concentration were 
not impaired.  Memory also appeared intact during casual 
conversation.  His thought processes were somewhat strained 
at times and he exhibited some loose associations.  Some 
tangential thought processes were also noted.  However, he 
was able to communicate effectively albeit with considerable 
effort.  No paranoid, delusional, or otherwise unusual 
thought content was noted during the interview.  

He admitted to daily auditory hallucinations of voices 
telling him what to do, but denied hearing these voices 
during the examination.  He denied any other symptoms of 
psychosis and no such symptoms were detected during this 
interview.  He denied any history of overt panic attacks but 
admitted to symptoms of anxiety including exaggerated startle 
response, feelings of tension, nervousness and irritability 
and discomfort in crowds.  He admitted to symptoms of 
depression including anhedonia, social isolation, feelings of 
hopelessness and helplessness and tearfulness.  He denied any 
current or recent suicidal ideations but admitted to periodic 
thoughts of harming himself.  He admitted to two past suicide 
attempts.  No current or recent problems with impulse control 
or judgment were noted.  He reported periods of racing 
thoughts associated with an inability to sleep for at least 
24 hours, but otherwise there was no significant evidence of 
manic symptoms past or present.  Sleep disturbance was noted 
as difficulty falling asleep and waking up 2 hours later.  
His appetite was variable.  

The examiner assessed the veteran has continuing to meet the 
criteria for PTSD and discussed this criteria in detail.  The 
Axis I diagnosis was PTSD chronic, and schizoaffective 
disorder, depressed type.  His GAF score was 50 due to the 
combined effect of the two Axis I disorders.  His GAF 
attributable to PTSD was 60 due to the effects of PTSD.  

The examiner in the January 2003 VA examination commented 
that the veteran continues to have problems with symptoms of 
PTSD and schizoaffective disorder.  Although the symptoms 
were overlapping to some degree, the nervousness, 
irritability, tension, exaggerated startle response, 
fearfulness, nightmares, intrusive thoughts about Vietnam and 
avoidance of social contact appeared largely related to PTSD.  
The auditory hallucinations, anehedonia, feelings of 
hopelessness, helplessness and tearfulness appeared to be 
more related to schizoaffective disorder.  Sleep disturbance 
and suicidal ideations appeared related to both disorders.  

Functional impairment in the vocational arena due to PTSD 
alone was moderate and functional impairment in the 
psychosocial arena due to PTSD alone was also moderate.  PTSD 
significantly impaired the veteran's ability to obtain and 
retain substantial gainful employment in that he experienced 
conflict as a result of his irritability and he was unable to 
function interpersonally within most vocational settings due 
to his avoidance of social contact and his emotional 
distancing.  Sleep disturbance caused by PTSD also interfered 
with his ability to keep employment.  In addition, intrusive 
thoughts about Vietnam caused internal distress that impaired 
his concentration and consumed his energy.  GAF scores since 
the 1999 examination were reviewed and he was given a GAF of 
35 once, 40 four times, 50 twenty two times, 55 once, 60 six 
times, 65 once, and 70 once.  As such the modal GAF score for 
this time period was clearly 50.  The GAF assigned to this 
examination for combined disorders was 50 and the GAF 
assigned exclusively for PTSD was 60.  This indicated 
moderate symptoms of moderate difficulty in social, 
occupational or school functioning.  The recent 
hospitalization of August 2002 through September 2002 was 
clearly due to both PTSD and schizoaffective disorder.  
However this admission appeared to be precipitated by PTSD 
more, in that it was clearly stated in the record that he 
complained of intrusive thoughts and nightmares about Vietnam 
and he reported that he considered suicide because of these 
PTSD symptoms.  It would not be possible to specify the 
"percentage" of casualty attributable to PTSD with regard 
to this admission, but PTSD was at least as much responsible 
for the admission as was the schizoaffective disorder.  

VA treatment records from 2003 reflect that the veteran was 
interviewed for a substance abuse evaluation in February 2003 
and he reported no current problems with alcohol or drugs at 
present.  He reported psychiatric or emotional problems 20 
out of the past 30 days and reported experiencing serious 
depression for 30 days and lifetime.  He also reported 
serious anxiety or tension for a lifetime.  He also reported 
trouble understanding, concentrating or remembering for the 
past 30 days and lifetime.  He claimed he had never been 
medicated for psychiatric or emotional problems.  He reported 
suicidal ideations but not in the past 30 days and gave no 
history of any attempts.  He said he was bothered slightly by 
psychiatric or emotional problems in the month prior to the 
interview.  He did not attend church due to work.  He worked 
3 days a week and went to bed around 8:30.  When not working, 
he visited friends or does housework.  VA treatment records 
throughout 2003 revealed that he was active in the "Golden 
Circle" substance abuse treatment program.  He was also 
noted in records through July 2003 and December 2003 to be in 
the compensated work therapy program (CWT) and continued to 
do well in his assignment in housekeeping 3 days a week.  
Because he drew Social Security Disability Income (SSDI) 
benefits he could not work more and keep these benefits.  

VA treatment records from 2004 reflect that he continued to 
work in the CWT program and benefited from the social 
outlets, physical and mental activity.  This assignment 
helped him remain independent and have improved self worth 
and confidence, as reported in records from July 2004 and 
November 2004.  In August 2004 he was followed up for overall 
health and complained of chronic difficulty sleeping and 
waking up several times a night.  In December 2004 he was 
admitted to the VA hospital for suicidal ideations of 
shooting himself.  He reported not being able to sleep 
adequately for the past 2 to 3 days and significant problems 
concentrating.  There were no substantial stressors leading 
to his current symptoms, but he continued to be bothered by 
the Iraq war and avoided watching news.  He denied 
hallucinations or paranoia.  He also denied alcohol or drug 
abuse.  He complained that the Iraq war caused a return of 
Vietnam nightmares.  His mental status on admission was alert 
and oriented times three and in no acute distress.  His mood 
was nervous and he appeared to have a flat affect initially.  
His thought processes were logical and goal oriented and 
there was no psychomotor agitation or retardation.  His 
admission diagnosis was PTSD and history of schizoaffective 
disorder and his GAF was 21-30.  He stabilized and improved 
during his stay and was discharged later in the month.  His 
discharge diagnosis remained the same as on admission, but 
his GAF on discharge was 60.  His highest GAF was 60 to 70.  
After his discharge he continued to work in the CWT program 
and to benefit from it.  

The report of a March 2005 VA PTSD examination noted that the 
veteran was currently evaluated at 50 percent disabling for 
PTSD, and the purpose of the examination was to ascertain 
whether he would qualify for a higher rating.  His current 
symptoms were as follows.  He presented as quiet, unassuming 
and appropriate.  He was brought by a friend, although he had 
a license and drove locally.  He had no unusual appearances 
or mannerisms.  He reported that current symptoms of PTSD had 
stabilized but at times were worse.  He went to bed around 
9:30 p.m. after taking his medications.  At 12:00 midnight or 
earlier he was up and then watched television.  He tried to 
go back to sleep but was usually restless and then up again 
by 2:00 a.m.  He got up from his sleep at 5:00 a.m.  He went 
to the VA hospital and worked there for four days a week, 
working 8 hour days.  He was on the compensated work therapy 
program.  He enjoyed his work at the VA hospital and reported 
that his polysubstance abuse has improved.  He had an 
infrequent beer every now and then and had not been 
intoxicated recently.  He had no current legal problems.  He 
was able to be out in public and said that people did not 
bother him.  He liked to attend church occasionally and did 
his own shopping.  He had been hospitalized off and on for 
his PTSD and for substance abuse since 1967.  He said he had 
been in the hospital for his symptoms less than 50 times.  
Other activities included visiting his sister.  He also had a 
girlfriend and saw her frequently.  In the past he worked as 
a welder but was now retired.  He reported nightmares at 
least weekly.  Flashbacks occurred especially if he heard 
news programs, so he avoided the news.  He also did not like 
to watch war movies.  Helicopters overhead gave him 
flashbacks from combat-related traumas.  He did belong to the 
American Legion and in the past attended Golden Circle, but 
felt his substance abuse issues were in check.  

Mental status examination revealed him to be neatly and 
casually dressed.  He sat quietly and still and was 
nonspontaneous with fair eye contact.  He was fully oriented 
in all three spheres with bright normal intellect.  He stated 
that he lived in an apartment alone.  He drove his car and 
took care of all his needs.  He enjoyed working during the 
day at the VA hospital.  His grooming and hygiene were 
excellent.  He reported "I am getting worse.  I'm getting no 
better."  He referred to his physical health issues 
including reflux disease.  He also had significant sleep 
problems.  Currently he had no symptoms of psychosis.  
Depression was moderate.  He continued to take his 
psychotropic medications for sleep and mood stabilization.  
Judgment and insight were fair.  The Axis I diagnoses 
included PTSD, moderate, chronic, combat related and major 
depression, recurrent, severe with psychotic features and 
alcohol dependence in partial remission.  Axis IV diagnosis 
noted mild to moderate due to social isolation and relational 
issues.  His Axis V GAF was 55.  

The examiner's final assessment was that this veteran, an 
older gentleman, now works through the compensated work 
therapy program at his local VA hospital.  He enjoyed his 
work and stayed active.  He lived independently, saw his 
girlfriend or family members regularly.  He was able to be 
out in public without overt difficulties.  He reported 
deterioration over the past year in his sleep and moods.  
Currently he was prescribed multiple psychotropic and other 
medications and supplements.  He had no active recovery 
program, but said he has minimized his drinking to an 
occasional beer.  In the past he had a significant alcohol 
problem.  He was capable of managing benefits.  

VA treatment records from 2005 reflect that the veteran was 
again hospitalized for a month from August to September 2005 
for psychiatric problems.  On admission in August 2005 his 
chief complaint was related to not sleeping.  He had been 
recently discharged from the hospital for treatment of 
lithium toxicity.  He had been in outpatient treatment after 
his discharge and continued with sleep problems.  He was 
getting concerned over decompensating and asked his sister to 
drive him to the hospital.  He worried that he would start 
hearing voices if he did not get enough sleep.  He denied any 
history of alcohol (he indicated he drank 2 beers every 30 
days), drugs or behavioral problems.  He denied suicidal or 
homicidal ideations.  His past history was significant for 
PTSD and schizoaffective disorder.  Mental status examination 
revealed him to be alert and oriented times three in no acute 
distress.  He had a flat affect and some ambivalence.  There 
were no suicidal or homicidal ideations.  There were no 
hallucinations.  His memory and concentration was adequate.  
His insight and judgment were good.  Hospital course revealed 
him to be admitted to the psychiatric unit for continued 
medication stabilization as he was sleeping poorly and might 
decompensate.  His admission diagnosis was schizoaffective 
disorder and he was noted to have a history of PTSD.  Over 
the course of treatment he reportedly did well and denied 
having problems with medications.  He was sleeping well, 
oriented times three, but still had a constricted affect.  
There were no self injurious or aggressive behavior shown.  
He was assessed with schizoaffective disorder, stable.  He 
was discharged and his discharge Axis I diagnosis was 
schizophrenia, undifferentiated type, history of 
schizoaffective disorder.  Also diagnosed was neuroleptic 
induced tartive dyskinsea, improved.  His current GAF on 
discharge was 60 and highest was 61-70. 

Later in September 2005 the veteran was brought to the 
emergency room (ER) by his sister for bizarre and assaultive 
behavior.  She reported that he had been noncompliant with 
his medications and his mental condition reportedly 
deteriorated.  He was very manic, driving around and had 
auditory hallucinations and was disorganized.  He reportedly 
physically assaulted his girlfriend and attempted to rape 
her.  He reportedly could not remember anything and was found 
by his nephew walking the streets acting bizarre.  He was 
brought to the ER with auditory and visual hallucinations, 
stating that they were about Vietnam.  He was very loud, 
paranoid with pressured speech.  He could not remember 
anything and was very agitated and threatening.  He was noted 
to have a history of schizoaffective disorder and PTSD.  He 
was given a prescription and showed improvement.  After he 
became stable he was discharged.  He was diagnosed with 
schizoaffective disorder, bipolar type, and PTSD by history.  
His GAF on admission was 21-30, his current GAF on discharge 
was 60 and his highest GAF was 61-70.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2006).  
These criteria contemplate that the current rating assigned 
for the veteran's PTSD, a 50 percent evaluation, is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  The record reflects the 
veteran's GAF scores to have fluctuated from a low of 21-30 
on the most recent admissions to VA psychiatric hospital 
treatment, with the discharge GAF to be at 60, and highest 
GAF scores between 61-70.  GAF scores of 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

The Board has examined the medical evidence and finds that 
overall, the veteran's service-connected disability only 
results in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Thus 
his symptoms are adequately compensated for by the 50 percent 
rating in effect.  Although he has recently had temporary 
incidents of decompensation in which his GAF scores 
drastically dropped to 21-30, these are shown to be acute 
episodes that were stabilized by hospital stays, with his GAF 
greatly improved on discharge to 60.  The most recent episode 
of a drastic flare-up of psychiatric symptoms was shown in 
September 2005, was found to occur after he failed to comply 
with his medication regimen, and quickly resolved once he was 
placed back on the proper medication course.  His GAF score 
went back up again to 60 on discharge.  Furthermore the flare 
ups of symptoms reported in both August 2005 and September 
2005 were diagnosed either as schizophrenia, undifferentiated 
type, or schizoaffective disorder, with PTSD noted only by 
history.  

The examiner in the January 2003 VA examination specifically 
delineated the symptoms attributable to the veteran's 
service-connected PTSD from the symptoms attributable to the 
nonservice-connected schizoaffective disorder.  Although the 
symptoms were overlapping to some degree, the examiner stated 
that the veteran's nervousness, irritability, tension, 
exaggerated startle response, fearfulness, nightmares, 
intrusive thoughts about Vietnam and avoidance of social 
contact appeared largely related to PTSD.  The auditory 
hallucinations, anehedonia, feelings of hopelessness, 
helplessness and tearfulness appeared to be more related to 
schizoaffective disorder.  Sleep disturbance and suicidal 
ideations appeared related to both disorders.  Functional 
impairment in the vocational arena due to PTSD alone were 
moderate and functional impairment in the psychosocial arena 
due to PTSD alone was also moderate.  The GAF score 
attributable to PTSD was said to be 60, while the overall GAF 
score which considered both nonservice and service connected 
symptoms was 50.  Thus, this examination report reflects the 
PTSD symptoms to be no more than 50 percent disabling under 
the pertinent criteria.  

Likewise the most recent VA examination from March 2005, 
which diagnosed chronic PTSD, described the PTSD as 
"moderate."  This examination also diagnosed major 
depression, recurrent, severe with psychotic features and 
alcohol dependence in partial remission.  Although the 
examination did not delineate the symptomatology attributable 
to PTSD as opposed to nonservice-connected symptoms, his GAF 
score was 55, which again suggested only moderate 
symptomatology.  

Generally except for the periods of acute exacerbation 
requiring hospitalization, the evidence has shown the veteran 
to be working through the compensated work therapy program at 
his local VA hospital, which was very beneficial to him.  He 
enjoyed his work and stayed active.  He lived independently, 
saw his girlfriend or family members regularly.  He was able 
to be out in public without overt difficulties.  He had no 
current alcohol problem.  His main problems recently 
generally centered around his problems getting to sleep or 
maintaining sleep or problems related to medication.  The 
preponderance of the evidence does not reflect occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Thus a 70 percent rating is not warranted for 
the veteran's PTSD.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the veteran's PTSD.  The Board has considered the benefit-of-
the-doubt doctrine with respect to this claim; however, as 
the preponderance of the evidence is against this claim, that 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 50 percent disabling for PTSD is 
denied.   



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


